Citation Nr: 0307898	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  99-00 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder to include a post-traumatic 
stress disorder (PTSD).  

(The issue of the propriety of the initial 20 percent rating 
following a grant of service connection for intervertebral 
disc syndrome will be the subject of a later decision.)  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from July 1966 to April 1970.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in July 1998.  Thereafter, in September 
1999, the veteran testified before a Member of the Board who 
has since retired.  

The case was remanded to the RO in November 1999 for 
additional development of the record.  

In a November 2000 rating decision, the RO granted service 
connection and assigned a 20 percent rating for 
intervertebral disc syndrome.  

The veteran then was afforded another personal hearing in 
January 2003 when he testified before the undersigned 
Veterans Law Judge.  

The Board is undertaking additional development as to the 
issue of the propriety of the initial 20 percent rating 
assigned following the grant of service connection for 
intervertebral disc syndrome pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903).  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
that issue.  



FINDINGS OF FACT

1.  The veteran did not manifest an innocently acquired 
psychiatric disorder in service or for many years thereafter.  

2.  The veteran is not shown to have had combat with the 
enemy during his period of service, including that in the 
Republic of Vietnam.  

3.  The veteran's symptomatology is not shown to meet the 
diagnostic criteria for PTSD using the Clinician-Administered 
PTSD Scale of the DSM-IV and utilizing the Clinician-Rated 60 
Scoring Rule.  

4.  The veteran is not shown to have PTSD due to a verified 
stressor or other event during his service in the Republic of 
Vietnam.  

5.  The currently demonstrated paranoid type schizophrenia is 
not shown to have been due to any event in service.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
PTSD or other innocently acquired psychiatric disability due 
to disease or injury that was incurred in or aggravated by 
active service; nor may a psychosis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5107(a) 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran contends that he developed a psychiatric 
disability during service.  However, a careful review of his 
service medical records shows that they are negative for any 
complaints, findings or diagnosis of a psychiatric condition, 
including schizophrenia and/or PTSD.  

A review of the DD Form 214 indicates that the veteran served 
as an aircraft maintenance specialist.  There is no 
indication that the veteran engaged in combat with the enemy.  

In April 1997, the veteran filed a claim of service 
connection for PTSD.  The post-service medical evidence of 
record shows that the veteran was admitted to a private 
psychiatric hospital in May 1991 after physically abusing his 
wife.  It was noted at that time that the veteran heard 
voices, seldom left the house and avoided social contact.  
The final diagnosis was that of adjustment disorder with 
mixed disturbance of emotions and conduct.  

The outpatient treatment records from 1997 show a diagnosis 
of schizophrenia with complaints of having delusional 
disorder, classic paranoia and auditory hallucinations.  

The veteran was afforded a VA examination in November 1997 
when he reported experiencing rocket attacks on his base in 
Vietnam during the TET offensive.  The veteran reported 
having heightened arousals that appeared to be related to 
paranoid ideation.  Those symptoms included those of 
difficulty sleeping due to persistent auditory 
hallucinations; heightened irritability and hypervigilance.  

The VA examiner concluded that background, tests and 
interview data did not provide consistent evidence of PTSD.  
The examiner explained that the veteran described combat 
stress (barracks hit by rocket).  However, he did not 
describe recent, persistent reexperiening of the stressor, 
although he described dreaming about and behavioral responses 
the first several years post Vietnam.  Affective numbing and 
elevated responsitivity did not appear to be related to 
inservice stressors.  

Rather, the VA examiner noted that the most appropriate 
diagnosis appeared to be that of psychosis NOS with paranoid 
features.  His symptoms were consistent with the diagnosis of 
Schizophrenia, paranoid type, but age of onset (given no 
prior diagnosis of schizophrenia) was not consistent with 
that diagnosis.  As such, the diagnostic impression was that 
of psychosis, NOS.  

At his hearings before a Hearing Officer at the RO in July 
1998 and at the personal hearing before the now retired 
Veterans Law Judge in September 1999, the veteran testified 
that he first sought treatment for a psychiatric condition in 
1991.  The veteran also reported that he experienced frequent 
rocket attacks while stationed in Vietnam, including an 
attack on his barracks in April 1968.  The veteran did not 
witness any of his close friends die during service in 
Vietnam.  

The outpatient treatment reports from April to September 1998 
noted diagnoses of schizophrenia and psychosis.  

In November 1999, the Board remanded the case back to the RO 
for further development of the record.  In particular, the 
Board requested medical records from the Social Security 
Administration used to determine disability benefits and 
appropriate stressor development if medical evidence showed a 
definitive diagnosis of PTSD.  

The outpatient psychiatric treatment records from 1999 note a 
diagnosis of PTSD, in addition to primary diagnosis of 
paranoid schizophrenia, based on the veteran's account of 
rocket attacks on his barracks in Vietnam.  

The veteran underwent a psychiatric evaluation in January 
2000 provided by the North Carolina Disability Determination 
Services.  The veteran reported an onset of his present 
illness in 1986-87 when he began to experience simultaneously 
profound sadness, inability to cry, suicidal thoughts coupled 
with homicidal thoughts, feelings of hopelessness, sleep 
disturbance, loss of ambition and motivation and rarely 
experienced happiness in mood.  This then was coupled with a 
progressive belief that he was being monitored by the FBI and 
that there was a persecutory plot developing to punish him.  

Originally, the veteran heard messages emanating from 
electronics devices such as television, but this gradually 
changed to where he could hear those wherever he was.  He 
developed great violent tendencies in thought and, on an 
interpersonal basis, conflicts with workers and superiors.  
That led to his ceasing work in 1994 when he did not obey 
employers.  The veteran continued to report auditory 
hallucinations on a regular basis and involvement with the 
voices that consumed most of his time.  

The examiner noted that the veteran had "experienced 
apparently PTSD following a brush with death in action while 
service in the military in Vietnam...functioned fairly normally 
for a while in his favorite area as a mechanic with working 
around machinery, but then progressively deteriorated with 
increasing preoccupation with paranoid ideation consisting of 
auditory hallucinations and the development of finely 
integrated delusional system very persecutory and punishment-
minded in nature."  

The diagnosis was that of major depression, severe, with 
psychosis; rule out schizophrenia; suggestion of past history 
of PTSD.  

The veteran submitted PTSD questionnaire in support of his 
claim of service connection.  The veteran again reported that 
he was exposed to rocket attacks many times, including one 
occasion when a rocket hit his barracks in February 1969.  
(The Board notes that the veteran testified at a personal 
hearing in September 1999 that the rocket hit his barracks in 
April 1968.)  The information was sent to the US Armed 
Services Center for Research of Unit Records (USASCRUR).  

USASCRUR responded in July 2001, noting that the historical 
reports verified that DaNang Air Base was attacked on 
February 23 and February 25, 1969, but that property damage 
was light and that there were no casualties reported.  

The veteran was afforded another VA examination in March 
2002.  The examiner noted that he had reviewed the claims 
file and medical record and administered the Clinician-
Administered PTSD Scale for the DSM IV (CAPS) to assess the 
severity of PTSD symptoms using the Clinician-Rated 60 
Scoring Rule.  

The VA examiner noted that the veteran had a history of 
paranoid schizophrenia and was hospitalized in 1991 after he 
almost killed his wife, thinking that she was part of a 
conspiracy against him.  The veteran was convinced in 1991 
that the FBI was investigating him by electronic 
surveillance.  In 1997, the veteran still was having some 
delusional thoughts about there being a conspiracy against 
him and was diagnosed with major depressive disorder with 
psychosis.  

The examination revealed a blunt affect.  The veteran's mood 
was dysphoric.  He seemed apathetic about the exam process.  
He admitted to delusion or paranoid thoughts about the 
government.  He admitted to having auditory hallucinations 
and hearing the sound of voices.  He reported that he did not 
trust people.  He made intermittent eye contact during the 
examination.  He reported having vague homicidal thoughts 
stating that he was scared that he might hurt someone due to 
his attempt to kill his wife.  There were no current plans or 
intent.  He denied having suicidal thoughts.  He was able to 
maintain his own minimal personal hygiene and other 
activities of daily living.  

The veteran was noted to be oriented to person, place and 
time.  He could recall three objects after 10-15 minutes 
indicating adequate short-term memory.  His long-term memory 
was intact.  He made little spontaneous conversation and did 
not elaborate when asked a question.  His thought processes 
were logical to the course of conversation.  He admitted to 
depressed mood and feeling fatigued.  He admitted to sleep 
impairment.  

The VA examiner concluded that the clinical interview using 
the CAPS and utilizing the Clinician-Rated 60 Scoring Rule 
did not evidence symptoms of significant frequency or 
intensity to warrant a diagnosis of PTSD.  The veteran did 
not have any significant re-experiencing symptoms.  He 
reported that he used to jump up for years because of the 
rocket attack he was exposed to during the service, which 
frightened him in the middle of the night.  That no longer 
occurred on a regular basis.  

The veteran did have unpleasant dreams that were not 
necessarily related to the traumas in Vietnam.  Usually, the 
themes of his dreams were failure or defeat.  The veteran did 
have avoidance symptoms due to his paranoid ideation and 
social withdrawal, but those symptoms of avoidance and 
detachment from others most likely were related to his 
schizophrenia rather than PTSD symptoms.  He did have a 
reduction of emotional feelings and stated that he felt numb.  

The veteran did have middle of the night awakening several 
times a week.  Other than that, he did not exhibit 
significant hyperarousal symptoms.  Overall, the veteran did 
not meet the diagnostic criteria for PTSD using the 
Clinician-Administered PTSD Scale for the DSM-IV and 
utilizing the Clinician-Rated 60 Scoring Rule.  The diagnosis 
was that of schizophrenia, paranoid type.  

In January 2003, the veteran testified at a personal hearing 
before the Undersigned Veterans Law Judge sitting at the RO.  
The veteran reported that he was very paranoid, depressed and 
withdrawn.  


II.  Legal Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  Certain 
diseases, including a psychosis, shall be granted service 
connection if manifested to a compensable degree during a one 
year presumptive period after service.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (2000).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

With regard to the veteran's diagnosed schizophrenia, the 
Board notes initially that the medical evidence establishes 
that the veteran was not diagnosed with schizophrenia or 
other psychosis until many years after discharge from 
service.  The service medical records do not show a diagnosis 
of schizophrenia or other psychosis in service, and there is 
no competent evidence linking the current schizophrenia to 
any event in service.  

The regulations with regard to service connection for PTSD 
recently amended on June 18, 1999 and made effective on March 
7, 1997.  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the 
Court held, in pertinent part, that where the law or 
regulation changed after a claim had been filed but before 
the administrative or judicial appeal process had been 
concluded, the version most favorable to the appellant was to 
be applied.  In this case, the effective date of the new 
regulations governing claims of service connection for PTSD 
comes during the pendency of the veteran's appeal.  As such, 
a determination must be made as to which version is more 
favorable to the veteran.  

Effective on March 7, 1997, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with VA regulation 38 C.F.R. § 4.125(a), a link 
established by medical evidence, between current symptoms and 
an inservice stressor, and credible supporting evidence that 
the claimed inservice stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (2002).  

The old regulations with regard to service connection for 
PTSD required a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1997).  

The Board has considered the veteran's claim under both the 
old and the new criteria in this case.  The Board finds that 
the competent evidence when considered in its entirety does 
not serve to establish a diagnosis of PTSD in accordance with 
either the old or new regulations.  

The Board is aware that a history of PTSD and a secondary 
diagnosis of PTSD have been reported in this case; however, 
these diagnoses were not based on any verified stressors.  

The veteran submitted stressor statements on his VA Form 9 
and testified at personal hearings regarding his claimed 
stressors.  Significantly, the RO has not been able to verify 
the alleged stressors as reported by the veteran in 
connection with the claim.  

As the veteran is not established to have had combat with the 
enemy, his lay testimony regarding the claimed stressors 
alone cannot be accepted as conclusive as to their 
occurrence.  38 U.S.C.A. § 1154(b) (West 2002).  Instead, the 
record must contain evidence that corroborates the veteran's 
assertion as to the occurrence of the claimed stressor.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2002); 
West v. Brown, 7 Vet. App. 70 (1994).  

The Board finds that a claimed stressor cannot be 
corroborated from the record present in this case.  As noted 
hereinabove, the USASCRUR was unable to verify that the 
veteran's barracks were struck by rocket fire in the Republic 
of Vietnam.  USASCRUR was able to note that the veteran's 
base had been struck, on or near the date identified by the 
veteran; however, only light damage was noted and there was 
no confirmation that any barracks were blown up.  

Moreover, the USASCRUR could not verify any other specific 
life-threatening events or specific stressful experiences, as 
the veteran did not provide details regarding any other event 
he experienced during his service in the Republic of Vietnam.  
The evidence of record does not show that the veteran was 
wounded in service or otherwise participated in combat.  

The Board would emphasize that it is not bound to accept 
either the veteran's uncorroborated account of his stressful 
experiences or the opinion of VA or private health 
professionals who, relying on the history related by the 
veteran, have diagnosed the veteran as having PTSD.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

While the current evidentiary record shows that PTSD has been 
suggested in some medical records, the question of whether a 
specific event reported by a veteran as a stressor is valid 
is a question of fact for the Board to decide, involving as 
it does factors which are historical.  Although the health 
professionals in this case may have accepted the veteran's 
own accounts of some unspecified experiences during service, 
VA is not required to do the same, charged as it is with the 
duty to assess the credibility and weight to be given to the 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Except for the veteran's uncorroborated statements, there is 
no evidence to establish that he actually experienced any 
specific stressor event to support a diagnosis of PTSD, as 
claimed.  

Significantly, neither the VA examination in November 1997, 
nor the most recent VA examination in March 2002 indicated 
that the veteran suffered from the DSM-IV definition of PTSD.  
Rather, VA examiners determined that the veteran suffered 
from paranoid schizophrenia or a psychosis that had its 
demonstrated onset many years after the veteran's discharge 
from service.  

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, informed the 
appellant of the evidence needed to support his claim.  VA 
has met its duty to inform the veteran.  

The Board concludes that the discussions in the RO's 
decision, Statement of the Case and Supplemental Statement of 
the Case informed him of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Hence, the Board finds that VA has fulfilled any duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to reopen the claims, to provide notice of the 
veteran's responsibility to provide evidence, and to provide 
notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  He was 
advised of the evidence necessary to substantiate his claim.  

In this regard, the Board notes that, by virtue of a February 
2001 letter issued during the pendency of the appeal, the 
veteran and his representative have been advised of the law 
and regulations governing his claim, and have been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims folder.  Furthermore, the 
veteran underwent VA examinations in conjunction with this 
appeal, with the most recent in March 2002.  Hence, the claim 
is ready to be considered on the merits.  

Hence, a remand for the RO to address the VCAA again would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  



ORDER

Service connection for an innocently acquired psychiatric 
disorder, to include a PTSD is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

